UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ANTHONY RUCANO,

                                     Plaintiff,                      9:18-CV-0218
                                                                     (GTS/CFH)
             v.

D. VENETTOZZI, et al.,

                                     Defendants.


APPEARANCES:

ANTHONY RUCANO
11-A-0528
Plaintiff, pro se
Green Haven Correctional Facility
P.O. Box 4000
Stormville, NY 12582

GLENN T. SUDDABY
Chief United States District Judge

                                     DECISION AND ORDER

I.    INTRODUCTION

      Pro se plaintiff Anthony Rucano commenced this civil rights action in February 2018.

Dkt. No. 1. In a Decision and Order issued May 24, 2018, this Court granted plaintiff's

application for in forma pauperis status and reviewed the sufficiency of the complaint. Dkt.

No. 10 (the "May Order"). On the basis of that review, the Court found that certain

defendants were required to respond to a discrete number of claims asserted in the complaint

but that the remaining claims should be dismissed. Id. at 31-32. After defendants were

served and filed their answer, plaintiff filed an amended complaint. Dkt. No. 25 ("Am.

Compl."). Pursuant to its obligation under 28 U.S.C. §§ 1915, 1915A, the Court issued a
Decision and Order following its review of the Amended complaint for sufficiency. See Dkt.

No. 35 ("October Order"). In the October Order, the Court concluded that the Amended

complaint should be accepted only insofar as it reasserted the same claims that survived

initial review of the original complaint but that the remaining causes of action should be

dismissed. October Order at 8, 18.

       Currently pending before the court is a motion for reconsideration of the October

Order. Dkt. No. 36 ("Recon. Mtn.").

II.    SUMMARY OF AMENDED COMPLAINT

       Plaintiff was elected as Secretary of the Inmate Liaison Committee ("ILC") in

November 2015 while he was confined in Clinton Correctional Facility ("Clinton C.F."). Am.

Compl. at 12. As a result of plaintiff's actions on the ILC, including raising concerns to prison

officials on the behalf of other inmates, defendant Kowalowski, the ILC staff advisor, notified

defendant Captain Bishop, who directed defendant Sergeant King to issue plaintiff a false

inmate misbehavior report ("IMR"). Id. at 16. The IMR was dated January 29, 2016, and the

ensuing disciplinary hearing occurred between February 4-11, 2016, with defendant

Lieutenant Durkin acting as the hearing officer at Clinton C.F. Id. at 16-19. Defendant Durkin

was not familiar with the disciplinary procedures, and defendant Clinton C.F. Superintendent

Kirkpatrick's appointment of defendant Durkin as a hearing officer was an effort to "railroad[]"

plaintiff as part of an "ongoing conspiracy." Id. at 17. At the conclusion of the disciplinary

hearing, plaintiff was found guilty and sanctioned to 90 days confinement in the Special

Housing Unit ("SHU") and loss of privileges. Id. at 19. Plaintiff appealed the hearing

determination, and on March 15, 2016, defendant Acting SHU Director Rodriguez reduced

the penalty to 45 days SHU confinement and loss of privileges, with 45 days suspended. Id.

                                                2
at 21. On April 6, 2016, defendant Rodriguez reversed the determination. Id. For the sake

of efficiency, the Court will refer to the foregoing factual allegations as "the February 2016

Disciplinary Proceeding."

       On February 18, 2016, plaintiff submitted a grievance alleging that the IMR issued

against him in January 2016 was in retaliation for his ILC activities. Am. Compl. at 9, 20. On

February 28, 2016, two days after the grievance was denied, plaintiff received a second false

IMR accusing him of possession of a weapon. Id. at 20-21. Defendant Correctional Officers

("C.O.") Breyette and Tucker discovered the weapon in plaintiff's cell, and defendant Bishop

authored an Unusual Incident report. Id. at 21-22. Defendant Captain Devlin conspired with

defendant Bishop to "fabricate" the IMR. Id. at 23. Defendant Bishop presided over the

disciplinary hearing in March 2016 concerning the IMR, which took place in Upstate

Correctional Facility ("Upstate C.F."), where plaintiff was confined at the time. Id. at 22.

Because defendant Bishop was employed at Clinton C.F. at the time of the hearing, it was

out of the ordinary for him to act as the hearing officer at Upstate C.F., especially considering

he wrote the Unusual Incident report concerning the matter. Id. At the conclusion of the

hearing, plaintiff was found guilty and sanctioned to 120 days in SHU confinement, with 30

days suspended, and four months loss of good time credits. Id. at 28. Plaintiff's appeal of

the hearing determination was initially affirmed by defendant SHU Director Venettozzi on

June 13, 2016, but defendant Venettozzi reduced the sanction to 90 days SHU confinement

and loss of privileges. Id. at 34. Plaintiff thereafter appealed the determination in Albany

County Supreme Court pursuant to New York Civil Practice Law and Rules Article 78 ("Article

78"). Id. at 40. After the briefing in the Article 78 proceeding was complete, defendant

Venettozzi administratively reversed the disciplinary hearing determination on July 13, 2017.

                                                3
Id. at 42. The Court will refer to the foregoing factual allegations as "the March 2016

Disciplinary Proceeding."

        Officials employed by the New York State Department of Corrections and Community

Supervision ("DOCCS") have promulgated a "policy, procedure, and practice" that results in

disciplinary hearing determinations being affirmed on initial appeal but then reversed only

when an inmate commences an Article 78 proceeding challenging the determinations. Am.

Compl. at 60-65. This results in inmates serving most or all of the disciplinary sanction

before the determination is reversed. Id. Defendants Venettozzi and Rodriguez adhered to

this policy in affirming plaintiff's appeals of the February and March 2016 disciplinary hearing

determinations. Id.

        On or about August 20, 2017, plaintiff filed a separate Article 78 proceeding in

Wyoming County Supreme Court seeking redress for defendant Venettozzi's 13-month

delayed reversal of the disciplinary hearing determination rendered in connection with the

March 2016 Disciplinary Proceeding. Am. Compl. at 50. On January 20, 2018, plaintiff filed

a "first amended and verified complaint seeking class action and declaratory relief" in the

Article 78 proceeding. Id. at 51. In retaliation for filing that amended complaint, defendant

Bishop thereafter instructed Attica C.F. Law Library Supervisor Hembrook (who is not a

named defendant) to terminate plaintiff from his job in the Attica C.F. law library, and plaintiff

was accordingly "placed on program hold and prevented from working in the law library, and

denied law library access for almost [two] weeks" beginning on February 9, 2018.1 Id. at 51-



        1
          Plaintiff was also placed in Aggression Rehabilitation Treatment ("ART") to conceal the fact that
removing him from his law library job and placing him on a program hold constituted retaliatory conduct. Am.
Compl. at 52. Plaintiff returned to his job in the law library in April 2018, following completion of ART. Id. at 54.

                                                          4
52. Four days later, plaintiff witnessed defendant Joey Clinton, the Deputy Superintendent of

Programs at Attica C.F., "with [defendant] Bishop" in Attica C.F. Id. at 52. Approximately two

weeks after plaintiff was removed from his law library job, he discovered that the petition for a

writ of habeas corpus that he had been researching and drafting for months was missing from

the computer he used as a law library clerk. Id. at 53.

        On or about April 6, 2018, plaintiff requested that he be transferred to "the downstate

[New York] region." Am. Compl. at 53. Plaintiff's request was granted on or about April 9,

2018. Id. at 54; see also Am. Compl. Exhs. at 33. On April 19, 2018, plaintiff spoke to

defendant Roberts, the AAG appearing on behalf of the respondent in the Wyoming County

Supreme Court Article 78 proceeding. Am. Compl. at 54. Plaintiff told defendant Roberts

that he would stipulate to a dismissal of the Article 78 proceeding "after [he] was transferred"

specifically to Sing Sing Correctional Facility ("Sing Sing C.F.").2 Id. (emphasis in original).

On the same date, plaintiff signed a release and settlement of the Article 78 proceeding,

agreeing to release and discharge respondent from all claims in exchange for approval of

plaintiff's "area of preference transfer" within 30 days. Id. at 54-55; Am. Compl. Exhs. at 38-

39. The release did not specify that plaintiff would be transferred to Sing Sing C.F. Id.

Plaintiff was thereafter transferred to Green Haven Correctional Facility ("Green Haven

C.F."). Am. Compl. at 55. On or about May 24, 2018, after plaintiff inquired into the status of

his Article 78 proceeding, plaintiff received a letter from Wyoming County Supreme Court

stating that his "matter" was closed "without an order and/or a decision" due to plaintiff's

settlement. Id. at 57.


         2
           In a letter to defendant Roberts dated April 2, 2018, plaintiff also specifically requested to be
transferred to Sing Sing C.F. Am. Compl. Exhs. at 24.

                                                           5
      Liberally construed, the amended complaint asserts the following causes of action:

      (1)   Retaliation and conspiracy against defendants Bishop, Durkin, King, Kirkpatrick,

            Kowalowski, and Rodriguez concerning the February 2016 Disciplinary

            Proceeding ("First Claim for Relief");

      (2)   Retaliation, due process, and conspiracy against defendants Bishop, Breyette,

            Devlin, Kirkpatrick, Rodriguez, Tucker, Uhler, and Venettozzi concerning the

            March 2016 Disciplinary Proceeding ("Second Claim for Relief");

      (3)   Due process and equal protection against defendants Annucci, Rodriguez, and

            Venettozzi concerning the reversal of the March 2016 Disciplinary Proceeding

            determination and the DOCCS's practice of reversing disciplinary hearing

            determinations only if and when an inmate files an Article 78 proceeding ("Third

            Claim for Relief");

      (4)   Retaliation, due process, and conspiracy against defendants Annucci, Bishop,

            Gregory, Kelsh, Kirkpatrick, Pelo, Uhler, and Wilcox concerning defendants'

            interference with grievances plaintiff filed regarding the February and March

            2016 Disciplinary Proceedings ("Fourth Claim for Relief");

      (5)   Retaliation, due process, conspiracy, and equal protection against defendants

            Annucci, Bishop, Clinton, and Maher concerning the removal of plaintiff from his

            law library job at Attica C.F. and placing him on a program hold ("Fifth Claim for

            Relief");

      (6)   Retaliation and conspiracy against defendants Annucci, Bishop, Maher,

            McGrath, Roberts, and John Doe #1 concerning plaintiff's request to transfer

            prison facilities. ("Sixth Claim for Relief").

Am. Compl. 69-77.

                                                6
III.    DISCUSSION

        A.      Legal Standard

        Plaintiff's motion implicates Rule 7.1(g) of the Local Rules of Practice for this Court,

which provides, in pertinent part, as follows:

                Motion for Reconsideration. Unless Fed. R. Civ. P. 60 otherwise
                governs, a party may serve a motion for reconsideration or
                reargument no later than FOURTEEN DAYS after the entry of the
                challenged judgment, order, or decree. All motions for
                reconsideration shall conform with the requirements set forth in
                L.R. 7.1(a)(1) and (2) . . . . The Court will decide motions for
                reconsideration or reargument on submission of the papers,
                without oral argument, unless the Court directs otherwise.

N.D.N.Y. L.R. 7.1(g) (emphasis in original).3 In this district, reconsideration of an order

entered by the court is appropriate upon a showing of "(1) an intervening change in

controlling law, (2) the availability of new evidence not previously available, or (3) the need to

correct a clear error of law or prevent manifest injustice." In re C-TC 9th Ave. P'ship, 182

B.R.1, 3 (N.D.N.Y. 1995); see also Cayuga Indian Nation of New York v. Pataki, 188 F. Supp.

2d 223, 244 (N.D.N.Y. 2002); Sumner v. McCall, 103 F. Supp. 2d 555, 558 (N.D.N.Y. 2000)

(Kahn, J.).

        The benchmark for seeking reconsideration of a court's order has been described as

demanding. In re C-TC 9th Ave. P'ship, 182 B.R. at 2. A motion for reconsideration is not a

vehicle through which a losing party may raise arguments that could have been presented



        3
           Parenthetically, Rule 60 of the Federal Rules of Civil Procedure does not apply in this case, where the
October Order, which was issued pursuant to the Court's obligation under 28 U.S.C. §§ 1915, 1915A, is not a
final one. See, e.g., Makas v. New York State Dep't of Motor Vehicles, No. 97-CV-1892, 1998 WL 219588, at *1
n.1 (N.D.N.Y. Apr. 29, 1998) ("This motion for reconsideration is not made pursuant to Rule 60(b) of the Federal
Rules of Civil Procedure because [that rule] only applies to final judgments and orders."). Instead,
reconsideration is properly sought under rule 7.1(g) of the local rules. Douglas v. N.Y.S. Adirondack Park
Agency, No. 10-CV-0299, 2012 WL 5364344, at *4 (N.D.N.Y. Oct. 30, 2012).

                                                        7
earlier but for neglect, nor is it a device "intended to give an unhappy litigant one additional

chance to sway the judge." Brown v. City of Oneonta, N.Y., 858 F. Supp. 340, 342 (N.D.N.Y.

1994) (quotation marks omitted). To qualify for reconsideration, "[t]he moving party [must]

point to controlling decisions or data that the court overlooked - matters, in other words, that

might reasonably be expected to alter the conclusion reached by the court." Shrader v. CSX

Transp., Inc., 70 F. 3d 255, 257 (2d Cir. 1995).

       B.     Analysis

              1. Third Claim for Relief (Am. Compl. at 71)

       In his motion, plaintiff contends that the amended complaint sufficiently states a

procedural due process claim against defendants Annucci, Rodriguez, and Venettozzi in his

Third Claim for Relief. Recon. Mtn. at 2-6. Plaintiff's motion, however, merely reiterates the

allegations contained in the amended complaint, which the Court carefully considered in

issuing the October Order. In particular, the amended complaint alleges that the March 2016

disciplinary hearing determination was initially affirmed and then administratively reversed

after he served his disciplinary sentence and after he filed an Article 78 proceeding.

According to plaintiff, the affirmance and later reversal was in accordance with an alleged

DOCCS policy or practice to affirm disciplinary hearing determinations in the first instance but

then reverse them if, and only if, an inmate challenges the determination in an Article 78

proceeding. Plaintiff's motion for reconsideration provides no new grounds for modifying the

Court's earlier conclusion concerning the due process claims asserted against defendants

Annucci, Venettozzi, and Rodriguez arising from allegations of the existence of that DOCCS

policy. Instead, plaintiff argues that the Court erred in determining that the due process claims



                                                 8
arising out of the March 2016 Disciplinary Proceeding survive initial review but dismissing the

due process claims arising out of allegations of some alleged DOCCS policy or practice. The

nature and content of the due process claims, however, are distinct, as discussed in the

October Order. October Order at 9-13. Accordingly, plaintiff's motion is denied insofar as it

asks the Court to reconsider his due process claims based on allegations of a DOCCS policy

or practice.

       Additionally, as it relates to defendant Annucci, as discussed in the May Order, the

personal involvement of a defendant is a prerequisite to any Section 1983 claim. May Order

at 11-12. Plaintiff's original complaint failed to allege any facts plausibly suggesting that

defendant Annucci was personally involved in the alleged due process violations that occurred

during the March 2016 Disciplinary Proceeding. Id. at 25-26. The only new allegation in the

amended complaint related to defendant Annucci is that he delegated his authority to

defendants Venettozzi and Rodriguez to "investigate, review and decide Tier III Supt.

Hearings on administrative appeal." Am. Compl. at 61. It is well settled in this circuit,

however, that a supervisor's delegation of authority to subordinates for investigation or

otherwise is not sufficient to establish personal involvement. See, e.g., Harrison v. Fischer,

No. 08-CV-1327, 2010 WL 2653629, at *5 (N.D.N.Y. June 7, 2010), adopted by 2010 WL

2653477 (N.D.N.Y. June 29, 2010). Although plaintiff's motion for reconsideration also alleges

that defendant Annucci was aware of the alleged DOCCS policy resulting in disciplinary

determinations being initially affirmed but then reversed after inmates filed Article 78

proceedings, Recon. Mtn. at 5, the amended complaint does not contain the same factual

allegations. In addition, even assuming the amended complaint alleged defendant Annucci

was aware of the policy, such allegations are vague and conclusory and are not sufficient to

                                                 9
plausibly suggest the personal involvement of defendant Annucci. Notably, in contrast to the

allegations against defendant Annucci concerning the alleged unconstitutional March 2016

Disciplinary Proceeding, see, e.g., Am. Compl. at 36-37, Exhs. Part 4 at 173-87, the

allegations concerning defendant Annucci's alleged complicity with the DOCCS policy are

unaccompanied by any specific allegations and/or exhibits suggesting that plaintiff put

defendant Annucci on notice of the policy. Am. Compl. at 60-65, 71. For all of these

additional reasons, plaintiff's motion for reconsideration is denied with respect to the due

process claims asserted against defendant Annucci concerning a DOCCS policy.

              2. Fourth Claim for Relief (Am. Compl. at 72)

       Plaintiff asks the Court to reconsider its conclusion concerning the causes of action

asserted in the Fourth Claim for Relief, as listed in the amended complaint. Recon. Mtn. at 6-

10. After carefully considering the amended complaint, plaintiff's arguments, and the Court's

May and October Orders, the Court find no basis to disturb its earlier findings. The Fourth

Claim for Relief includes retaliation, due process, and conspiracy claims concerning the

processing and appeal of two grievances plaintiff filed at Clinton C.F. and Upstate C.F. Am.

Compl. at 72. Many of the underlying factual allegations supporting those causes of action,

however, are part and parcel to the claims that have survived initial review concerning the

February and March 2016 Disciplinary Proceedings. To the extent the allegations supporting

the causes of action listed in the Fourth Claim for Relief also support the causes of action

arising out of the February and March 2016 Disciplinary Proceedings that survived initial

review, those claims are not, and never have been, dismissed and will proceed in the action.




                                               10
          With respect to the other factual allegations purportedly supporting the claims asserted

in the Fourth Claim for Relief, as discussed in the May Order, they are not sufficient to give

rise to a cognizable constitutional claim. In particular, plaintiff is preoccupied by his

allegations that certain defendants interfered with his ability to file grievances. See, e.g.,

Recon. Mtn. at 7 ("My first amended complaint . . . clearly and sufficiently allege not only a

non-existent . . . investigation, but the intentionally improper assignment of class code 28

'dismiss MBR,' instead of code 49 'false MBR/retaliation[.]'") and 9 (alleging certain defendants

intentionally frustrated and manipulated the processing of his grievances). As discussed in

the May Order, the law is clear that inmates do not enjoy a constitutional right to an

investigation of any kind by government officials. DeSahney v. Winnebego Soc. Servs., 489

U.S. 189, 196 (1989). Indeed, there is no constitutional right of access to the established

inmate grievance process. Davis v. Buffardi, No. 01-CV-0285, 2005 WL 1174088, at *3

(N.D.N.Y. May 4, 2003); Shell v. Brzezniak, 365 F. Supp. 362, 369-70 (W.D.N.Y. 2005).

Accordingly, any claims asserted in the second amended complaint concerning the

interference with or failure to investigate any of plaintiff's grievances fails as a matter of law.

Plaintiff's motion for reconsideration is therefore denied with respect to the Fourth Claim for

Relief.

                 3. Fifth Claim for Relief (Am. Compl. at 73-75)

          Plaintiff's motion next asks the Court to reconsider its analysis concerning the

retaliation claims asserted against defendants Bishop, Clinton, Annucci, and Maher with

respect to the allegations that those individuals retaliated against plaintiff by being removing

him from his law library job at Attica C.F., placing him on a program hold, and deleting his



                                                  11
legal work from a computer in the law library. Recon. Mtn. at 11-14. Plaintiff's motion merely

reiterates the allegations in the amended complaint, which the Court carefully considered in

issuing its October Order. Because plaintiff's motion provides no grounds for reconsidering

the Court's earlier conclusion concerning the retaliation claims asserted in the Fifth Claim for

Relief against defendants Bishop, Clinton, Annucci, and Maher, the motion is denied in that

respect.

              4. Sixth Claim for Relief (Am. Compl. at 76-77)

       Finally, plaintiff contends that the Court erred in dismissing the claims asserted in the

Sixth Claim for Relief. Recon. Mtn. at 15. In particular, plaintiff argues that the Court

misapprehended the claims as asserted in the amended complaint because he characterized

the claims as "Malignant Utilization of the Transfer Process," rather than "retaliation," as

asserted in his original complaint. Id. Recharacterizing a cause of action, however, does not

change the sum and substance of the underlying allegations. The amended complaint alleges

that plaintiff was unlawfully retaliated against for exercising his First Amendment rights by not

being transferred to Sing Sing Correctional Facility. See, e.g., Am. Compl. at 51-59. However

plaintiff would like to characterize this claim, it fails for the same reasons discussed in the May

Order. More specifically, although plaintiff is correct that prison officials may not transfer an

inmate solely in retaliation for the exercise of constitutional rights, Meriweather v. Coughlin,

879 F.2d 1037, 1046 (2d Cir. 1989), prisoners do not have a constitutionally protected right to

be housed in a particular facility. Olim v. Wakineokona, 461 U.S. 238, 245 (1983); McMahon

v. Fischer, 446 F. App'x 354, 356 (2d Cir. 2011). Plaintiff initiated the transfer process by

submitting a request for a transfer on or about April 6, 2018. Am. Compl. at 53. His request

was granted on or about April 9, 2018. Id.; see also Exhs. Part 4 at 33. Plaintiff was

                                                12
transferred to Green Haven Correctional Facility approximately two weeks later. Am. Compl.

at 55; Exhs. Part 4 at 54. That plaintiff was not transferred to his first choice of prison facilities

does not render the transfer adverse action for purposes of a constitutional claim. Moreover,

the transfer was part of a settlement agreement in connection with the Article 78 proceeding in

Wyoming County. In particular, plaintiff extended an offer to defendant Roberts, the Assistant

New York State Attorney General assigned the Wyoming County Article 78 proceeding, to

discontinue the action in exchange for a transfer. Exhs. Part 4 at 24. Defendant Roberts

accepted that offer in a letter dated April 19, 2018, and plaintiff signed a release on April 20,

2018, discharging the respondents named in the Article 78 proceeding from all claims and

liability "in consideration of the receipt of an area preference transfer approval and relocation

within thirty days[.]" Id. at 38-39. Plaintiff's allegations that the decision to transfer him to

Green Haven C.F., rather than Sing Sing C.F., stemmed from retaliatory animus on the part of

defendants Annucci, McGrath, Maher, Roberts, Bishop and/or John Doe #1 are merely

speculative and cannot support a plausible retaliation claim in light of the totality of the

allegations in the amended complaint, as well as the exhibits attached thereto. Accordingly,

plaintiff's motion for reconsideration of the claims asserted in the Sixth Claim for Relief is

denied.

IV.       CONCLUSION

          WHEREFORE, it is hereby

          ORDERED that plaintiff's motion for reconsideration (Dkt. No. 36) is DENIED; and it is

further




                                                  13
         ORDERED that the Clerk shall serve a copy of this Decision and Order on the parties.

IT IS SO ORDERED.

Dated:         January 9, 2019
               Syracuse, NY
                                          ________________________________
                                          Hon. Glenn T. Suddaby
                                          Chief U.S. District Judge




                                               14
